In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00192-CR

RONDAL DURAY JOHNSON, Appellant           §    On Appeal from

                                          §    Criminal District Court No. 1

                                          §    of Tarrant County (1276234W)
V.
                                          §    July 25, 2019

                                          §    Per Curiam

THE STATE OF TEXAS                        §    (nfp)

                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM